Citation Nr: 1619842	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the reduction in evaluation from 10 percent to zero percent for service-connected left knee osteoarthritis status post-surgical repair, based on limitation of extension, effective from April 1, 2011, was proper.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his ex-spouse, and his child


ATTORNEY FOR THE BOARD

D. Cherry, Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran, his ex-spouse, and his child presented sworn testimony at a hearing before a Decision Review Officer in October 2010, and a transcript of that hearing is in the electronic record.

The Veteran and his ex-spouse also appeared at a hearing before the undersigned in February 2015, and a transcript of the hearing is in the electronic record.  

In July 2015, the Board held that the reduction from a 10 percent evaluation to zero percent for the Veteran's left knee osteoarthritis status post-surgical repair, based on limitation of extension, effective April 1, 2011, was proper.  The Board also held that the reduction from a 30 percent evaluation to 10 percent for service-connected left knee osteoarthritis status post-surgical repair, based on limitation of flexion, was improper, and restoration of the 30 percent evaluation from April 1, 2011, was warranted.  The Veteran appealed the decision that determined a reduction was proper to the United States Court of Appeals for Veterans Claims (the Court).  In March 2016, the Court granted a joint motion for partial remand that vacated in part the July 2015 decision of the Board to the extent it determined that the reduction from a 10 percent evaluation to zero percent for the Veteran's left knee osteoarthritis status post-surgical repair, based on limitation of extension, effective April 1, 2011, was proper.
 
The issues of entitlement to increased ratings for the left knee disabilities have been raised by the record in an April 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of the disability rating for left knee osteoarthritis status post-surgical repair, based on limitation of extension, from 10 percent to zero percent disabling, by way of the rating decision dated in August 2010 and notification letter dated in September 2010; the September 2010 letter also notified him of his right to submit additional evidence and request a predetermination hearing.  

2.  The Veteran was afforded a hearing in October 2010, conducted by a VA Decision Review Officer who did not participate in preparing the rating decision proposing the rating reduction, and who bore decision-making responsibility for the final action of implementing the proposed reduction.  

3.  In a January 2011 rating decision, the RO reduced the disability rating for left knee osteoarthritis status post-surgical repair with scar, based on limitation of extension, from 10 percent to zero percent disabling, effective April 1, 2011.  

4.  At the time of the reduction, the 10 percent evaluation had been in effect since August 6, 2009, less than five years.  

5.  The evidence of record at the time of the January 2011 reduction does not demonstrate sustained and material improvement in the Veteran's service-connected left knee osteoarthritis status post-surgical repair with scar, based on limitation of extension, that would be maintained under the ordinary conditions of life since the assignment of a 10 percent rating, effective August 6, 2009.  


CONCLUSION OF LAW

The reduction from a 10 percent evaluation to 0 percent for the Veteran's left knee osteoarthritis status post-surgical repair, based on limitation of extension, effective April 1, 2011, was improper, and restoration of the 10 percent evaluation from April 1, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5107(b), 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5261 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing law and regulations

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 4.3, 4.7.  

In evaluating joint disabilities, VA must consider higher ratings in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5261, extension of the leg is rated 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  

In a November 2009 rating decision, the RO granted service connection for limitation of extension in the left knee effective August 6, 2009, and assigned a 10 percent effective that same date.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 10 percent disability rating for the left knee disorder was not in effect for five or more years at the time of the reduction.  In fact, the 10 percent rating was in effect for less than two years at the time of the reduction.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Analysis

The Veteran underwent a periodic VA orthopedic examination in June 2010.  Based on the results of the examination findings, the RO in an August 2010 rating decision proposed to reduce the rating for limitation of extension of the left knee from 10 to 0 percent.  The proposed reduction would result in a reduction of the Veteran's overall disability rating and VA compensation payments.  
In a September 2010 letter, the RO advised the Veteran of the proposed reduction and of his right to submit evidence and argument as to why his rating should not be reduced.  The letter also advised him that he could request a hearing.  

The Veteran testified at an October 2010 DRO hearing at the RO and underwent another VA orthopedic examination in December 2010.  The proposed reduction of his rating for left knee limitation of extension was effectuated by a January 2011 rating decision, effective from January 1, 2011, thereby meeting the requirement of a 60 day waiting period between the date of the final action and the effective date of the reduction.  

The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

The March 2016 joint motion for partial remand finds that findings in the June and December 2010 VA examinations appear to demonstrate that there was not a material improvement of the Veteran's disability under the ordinary conditions of daily life and work.  The joint motion notes that the June 2010 VA examination report reflects the Veteran's symptoms of pain, weakness, stiffness, swelling, instability, and fatigue; that his flare-ups that limit his ability to ambulate and are painful at an eight or nine out of ten; and that there is objective evidence of painful motion, effusion, and tenderness.  The joint motion also notes that the December 2010 VA examiner had found that the Veteran's condition had progressively worsened since onset and that there were findings of instability, pain, stiffness, weakness, effusion, effusion, and tenderness.

The Board finds that the evidence does not support a finding of material improvement in the Veteran's left knee osteoarthritis at the time of January 2011 rating decision.  The RO's January 2011 reduction of the disability rating for the Veteran's left knee disability was based predominantly on the results of June 2010 and December 2010 VA examinations.  The examination reports reflect that left knee extension was to zero degrees in June 2010 and to five degrees in December 2010, with evidence of painful motion during the June 2010 examination.  All of the examinations noted the Veteran's gait was antalgic or that he had a limp.  Likewise, the examinations noted the Veteran's reports of constant pain, weakness, stiffness, swelling, instability, fatigue, effusion, and tenderness of the left knee, and the December 2010 VA examiner found that the disability had progressively worsened since onset.  The VA examinations show that there was evidence on examination of painful motion, effusion, and tenderness.  Private treatment records show that in April 2010 the Veteran had painful range of motion in the left knee.  While range of motion of the left knee was significantly improved compared to that demonstrated at the previous VA examination in September 2009 when extension was limited to 10 degrees, the Board notes that despite this improvement, the examination reports, as well as contemporary treatment records and the Veteran's and his ex-wife's testimony, continue to show objective evidence of effusion, tenderness, crepitus and grinding on examination.  Further the evidence showed that the Veteran continued to be treated with steroid shots under the left kneecap approximately every three months and took prescribed morphine as much as five times a day for knee pain.  The evidence also showed that the Veteran continued to walk with a cane and that he now used knee braces that had metal hinges.  

The Board finds that the lay and medical evidence of record, when considered as a whole, does not show a material and sustained improvement of the Veteran's left knee osteoarthritis, based on limitation of extension since the initial assignment of the 10 percent rating.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 10 percent disability rating for left knee osteoarthritis with limitation of extension was improper and restoration of the 10 percent evaluation is warranted, effective April 1, 2011.


ORDER

The reduction in evaluation for left knee osteoarthritis status post-surgery, based on limitation of extension was not proper; restoration of the 10 percent evaluation is granted, effective April 1, 2011.
____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


